UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                                 No. 01-20014
                               Summary Calendar


                 EVEREST NATIONAL INSURANCE COMPANY,

                                  Plaintiff-Counter Defendant-Appellee,


                                    VERSUS


                         LJM SERVICES INC; ET AL,

                                                                Defendants

                               LJM SERVICES INC

                                  Defendant-Counter Claimant-Appellant.




           Appeal from the United States District Court
            For the Southern District of Texas, Houston
                               (H-99-CV-3602)
                                July 11, 2001
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*

      LJM Services, Inc. (“LJM”), appeals the grant of summary

judgment   in    favor    of     Everest     National   Insurance   Company

(“Everest”).    Everest had filed an action for declaratory judgment



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 01-20014
                                       --2–

to determine its rights with respect to workers compensation

insurance.   The district court held, inter alia, that an agent who

solicited business for Everest and wrote the policies through

Everest’s master general agent lacked the apparent authority to add

LJM as an additional insured.

     The grant of summary judgment is reviewed de novo, applying

the same standard as the district court.               Pratt v. City of Houston,

Texas, 247 F.3d 601, 605-606 (5th Cir. 2001).

          Apparent      authority        in    Texas     is     based    on

          estoppel.           It   may    arise       either     from     a

          principal knowingly permitting an agent to

          hold herself out as having authority or by a

          principal’s actions which lack such ordinary

          care as to clothe an agent with the indicia of

          authority, thus leading a reasonably prudent

          person   to    believe      that     the     agent     has    the

          authority she purports to exercise . . .                       A

          prerequisite to a proper finding of apparent

          authority      is    evidence        of     conduct     by    the

          principal relied upon by the party asserting

          the   estoppel       defense        which     would     lead    a

          reasonably prudent person to believe an agent

          had authority to so act.

Baptist Memorial Hospital System v. Sampson, 969 S.W.2d 945, 949
                             No. 01-20014
                                 --3–

(Tex. 1998) (quoting Ames v. Great S. Bank, 672 S.W.2d 447, 450

(Tex. 1984)).    “It is also the rule that apparent authority is not

available where the other contracting party has notice of the

limitations of the agent’s power.”    G.D. Douglass v. Panama, Inc.,

504 S.W.2d 776, 779 (Tex. 1974).    Certificates issued by the agent

specifically stated that they did not amend, extend or alter

coverage and that they were for information only and not to   confer

any rights.     See also Granite Constr. Co. v. Bituminous Ins. Co.,

832 S.W.2d 427, 429 (Tex.App.–Amarillo, 1992). LJM also had notice

of the agent’s limitations, see Douglass, 504 S.W.2d at 779.

Accordingly, we affirm.

AFFIRMED.